Woodward, J.:
This court will not be warranted in disturbing the award made by the Commission. The evidence authorized the finding of the Commission that at the time Vito Mazzarisi received the injuries resulting in his death he “was working for his employer driving some piles on the beach at Coney Island and was assisting in driving sheeting.” This sheeting was to be used in a jetty to extend into the ocean for the protection of the municipal baths on the water front at Coney Island. In work of this character sheeting is a form of piling. (Volpe v. Cederstrand, 126 Minn. 355; 148 N. W. Rep. 119.) The Century Dictionary defines “sheeting” as follows: “ In hydraulic engineering, a lining of timber to a caisson or coffer dam formed of sheet piles or piles with planking between. Also, any form of sheet piling used to protect a river bank.”
The “ driving ” of “ sheeting ” was, indubitably, under the evidence and the authorities, the driving of “sheet piling,” and brought Mazzarisi’s employment within group 11 of the enumerated employments in section 2 of the Workmen’s Compensation Law (Consol. Laws, chap. 61; Laws of 1914, chap. 41), to wit, “pile driving.” The fact that the deceased may at the moment he met with injury have been engaged in performing a physical act more approximately incident to the making of this sheeting than to the driving of it down into the sand could not, had the same been found by the Commission or were the same required by the evidence, require reversal of the award.
The immediate cause of death was septicsema, which actually, naturally and apparently unavoidably ensued from the *870injuries to the abdomen and bladder occasioned by the decedent’s fall. (Workmen’s Compensation Law, § 3, subd. 7.) The Commission’s inquiry on this point was thorough and skillful; this court has no reason to challenge its conclusion. Doubtless there was a diseased condition before the injury; it may be that the injury would not have caused his death but for these antecedent conditions; the injury may have been but one of concurring causes set in motion by the injury. None of these facts, if found or clear from the evidence, would warrant vacating the present award.
The award should be affirmed.
Award unanimously affirmed; Cochrane, J., not sitting.